Citation Nr: 1425950	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  10-22 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the claim.

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran essentially contends that he developed stomach problems while on active duty, and has had recurrent problems since service.  There was no indication of any such disability on his August 1971 enlistment examination or the concurrent Report of Medical History.  He was subsequently treated for stomach cramps and other symptoms associated with an upper respiratory infection in February 1972; and for constipation of 3 to 4 days duriation in May 1972.  Nevertheless, neither irritable bowel syndrome nor any other chronic stomach disorder appears to have been diagnosed on his December 1974 expiration of term of service examination.  There was also no competent medical evidence of post-service treatment for such until years after his separation from service.  

The Board acknowledges that the Veteran was accorded a VA medical examination regarding this case in August 2009, with a supplemental opinion in March 2010 based upon review of additional medical records.  Further, the examiner provided opinions against the current complaints being related to service.  However, the examiner's opinion was based, in part, to the conclusion that the Veteran did not actually have a diagnosis of irritable bowel syndrome.  Following the March 2010 supplemental VA examiner's opinion, the Veteran submitted private medical records dated in January 2010 which did diagnose irritable bowel/spastic colon.  As no subsequent examination or opinion was promulgated in light of this diagnosis, it appears the VA examiner's opinion in this case may be inadequate.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board further notes that the January 2010 private medical records appear to be the most recent competent medical evidence of record regarding the claimed condition.  As it has been more than 4 years since the date of these records, the Board is concerned that the evidence of record may not accurately reflect the current nature of the claimed disability, particularly as the private medical provider indicated that they were going to continue to treat the Veteran for this condition.  In other words, it appears there may be pertinent evidence in existence that is not of record.  

In view of the foregoing, the Board finds that a remand is required to obtain any such outstanding treatment records; and to accord the Veteran a new examination to address the current nature and etiology of his claimed irritable bowel syndrome.  38 C.F.R. § 2.159; also see Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Accordingly, the case is REMANDED for the following action:

1.  Please obtain the names and addresses of all medical care providers who have treated the Veteran for his claimed irritable bowel syndrome since January 2010.  After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service irritable bowel syndrome symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the nature and etiology of his irritable bowel syndrome.  The claims folder should be made available to the examiner for review before the examination.

Following evaluation of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not that the Veteran's current irritable bowel syndrome was incurred in or otherwise the result of disease or injury in active service.

A complete rationale for any opinion expressed should be provided.  If the examiner is unable to offer an opinion, the examiner should provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in September 2010, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



